Citation Nr: 0521436	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-traumatic degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to June 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

By way of procedural background, the Board notes that the 
veteran was initially granted service connection for his 
right knee in February 1950 and assigned a 30 percent rating.  
In October 1951, it was reduced to 20 percent.  In April 
1958, it was lowered to 0 percent.  In September 1998, the RO 
raised the veteran's rating to 10 percent, and in November 
2001, it was raised again to 20 percent.  Thereafter, in 
January 2003, the veteran submitted the claim that initiated 
the current appeal.

The veteran indicated during his May 2005 hearing that he 
sought service connection for his right hip, as secondary to 
his right knee disability.  Therefore, this issue is referred 
to the RO for all further appropriate action.  Additionally, 
on his March 2004 substantive appeal (VA Form 9), the veteran 
appeared to raise claims for service connection for hearing 
loss and tinnitus and for an increased rating for service-
connected anxiety.  Therefore, these issues are also referred 
to the RO for all further appropriate action.


FINDING OF FACT

The service-connected right knee disability is manifested by 
no instability, and 0 degrees of extension to 115 degrees of 
flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
traumatic degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5260 (2004); 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-2005 (September 17, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board, in January 1950 granted service connection for a 
right knee disability.  The RO, in a February 1950 rating 
action, assigned a noncompensable rating effective March 1948 
and effective from August 1948, a 30 percent rating was 
assigned.  By rating action of October 1951, the RO assigned 
the service-connected right knee a 20 percent rating 
effective from December 1951 and in April 1958, the right 
knee was assigned a noncompensable rating, effective from 
June 1958.

The veteran filed for an increased rating and in a September 
1998 rating decision, the RO increased the rating for the 
right knee to 10 percent, effective from July 1997.  In a 
November 2001 rating decision, the RO increased the rating 
for the right knee to 20 percent effective from July 31, 
2001.

In January 2003, the veteran filed a claim for an increased 
rating for the service-connected right knee disability.

A May 2003 VA outpatient record shows the veteran had a 
diagnosis of degenerative joint disease of the right knee.

In June 2003, the veteran underwent VA examination.  The 
veteran walked into a piece of wood and sustained a fracture 
to his right knee.  He was placed on bed rest.  Within a few 
days, an infection developed.  The veteran had at least two 
incision and drainages.  When ambulation was resumed, the 
knee kept buckling.  Therefore, the veteran was discharged 
from service.  Within a year after discharge, pain developed 
in the right knee and became progressively worse.

At the present time, he reported constant pain in the right 
knee.  There was occasional swelling.  There was no locking.  
There was pain after walking only two steps.  The veteran was 
a college teacher and had to teach while sitting because of 
the knee pain.  Because of this, he lost his job and was now 
unemployed.  Activities of daily living were performed.  The 
veteran used a cane.

On examination, the veteran had a mild limp.  He was not able 
to do a deep knee bend.  There was mild effusion in the right 
knee.  There was tenderness of the medial and lateral joint 
lines.  There was no instability.  The range of motion was 0 
degrees to 115 degrees with pain on extreme flexion.  The 
diagnosis was degenerative joint disease, right knee, service 
connected.

In May 2005, the veteran testified before the undersigned.  
He indicated that the knee pain was almost constant.  There 
was rarely swelling.  The amount of pain varied with the 
weather and how much he stood on it.  Pain radiated up his 
thigh and down his calf.  On an everyday basis, the pain was 
a 6 out of 10.  It increased and was a 10 out of 10 at times.  
He took over-the-counter pain medication, and it helped.  It 
had not locked up on him in quite a while.  He could extend 
and bend his knee for the most part.  Every so often, he 
stumbled, and it was because of his knee.  He did not go for 
regular treatment for his knee because he would only be told 
to take pain medication.  The veteran was a dentist and oral 
surgeon.  The veteran stated his knee pain interfered with 
his sleep.  He slept for a very short amount of time unless 
he took something powerful.  The pain in his knee 
periodically affected how he treated his patients.  He was 
still a practicing dentist and oral surgeon at the VA.




II.  Veterans Claims Assistance Act of 2000

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2003 rating decision and February 
2004 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to claims for 
increased ratings.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in a June 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in June 2003 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  

The Board observes that VA has satisfied its duty to assist.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  VA has 
associated with the claims file service medical records, 
private medical records and lay statements, and VA outpatient 
treatment reports.  The veteran has not identified any 
additional evidence pertinent to the claim for an increased 
rating for degenerative joint disease of the right knee, and 
there are no additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's right knee disability is current rated 20 
percent disabled under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5260 (2004).  Under DC 5010, 
arthritis, due to trauma, substantiated by x-ray findings, is 
to be rated as arthritis, degenerative.  Under 38 C.F.R. 
§ 4.71a, DC 5003 (2004), arthritis, degenerative, established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is applicable.  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is warranted.  
Note 1: The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Note 2:  The 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be utilized 
in rating conditions listed under diagnostic codes 5013 to 
5024, inclusive.  Id.  Therefore, evaluating the veteran 
under the criteria of DC 5003 and 5010 would not result in an 
increased rating, since the veteran is already assigned a 20 
percent disability rating for his right knee, the maximum for 
these codes.

Under 38 C.F.R. § 4.71a, DC 5260 (2004), limitation of 
flexion of the leg is rated noncompensable when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.

The veteran's June 2003 VA examination report shows his 
flexion was limited only to 115 degrees with pain on extreme 
flexion.  Therefore, the criteria for a compensable rating 
would not been met under DC 5260.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of right 
knee pain.  However, even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
pain on motion of the right knee that would warrant a 
compensable rating.  In this regard, there is no evidence 
showing that his flexion is limited to 45 degrees, even when 
taking into consideration pain.  See 38 C.F.R. §§ 4.40, 4.45.  

Under 38 C.F.R. § 4.71a, DC 5261 (2004), limitation of 
extension of the leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  In June 2003, the 
veteran's extension was to 0 degrees.  Furthermore, the 
examiner did not indicate the veteran had any pain on 
extension of his knee.  Therefore, even if the Board applied 
the requirements of DeLuca, the veteran's right knee 
disability would not warrant a compensable under DC 5261.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered all other 
potentially applicable diagnostic codes.  38 C.F.R. § 4.71a, 
DC 5256 (2004) is not for application, because the veteran 
has never been diagnosed with ankylosis of the right knee.

Under 38 C.F.R. § 4.71a, DC 5257 (2004), recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  Under this 
code, the veteran would be assigned a noncompensable rating.  
While the veteran testified in May 2005 that he sometimes 
stumbled and realized it was because of his knee, there is no 
indication that he suffers from instability or subluxation of 
his right knee.  Specifically, the veteran's June 2003 VA 
examination report showed he had no instability of the knee.  
Therefore, a compensable rating is not warranted under DC 
5257.

The Board observes that VA General Counsels' opinions have 
held that arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Arthritis is rated based upon 
limitation of the affected joint, pursuant to 5003.  The 
Board has determined above that the veteran has no 
instability of the knee, warranting a noncompensable rating 
under 5257, and that his limitation of extension and flexion 
of the knee warrants noncompensable ratings.  Consequently, 
separate compensable ratings based on limitation of motion 
and instability of the right knee is not warranted.  
Additionally, the facts in the instant case do not show that 
separate compensable ratings based on limitation of motion of 
extension and flexion is warranted.  See VAOPGCPREC 9-2005 
(September 17, 2004)

The veteran has not been diagnosed with malunion or nonunion 
of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DC 
5262 (2004), is not for application.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his right knee disability.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Here, we note that the 
veteran apparently told the June 2003 VA examiner that he was 
a professor and lost his job because he had to lecture while 
sitting down.  However, during his May 2005 Board hearing, 
the veteran indicated he was a dentist and oral surgeon and 
still practiced at the VA medical center.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against a rating in excess of 20 percent 
for the service-connected right knee disability.  As the 
evidence preponderates against the claim for a rating in 
excess of 20 percent for the veteran's post-traumatic 
degenerative joint disease of the right 
knee, the benefit-of-the-doubt doctrine is inapplicable, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An evaluation in excess of 20 percent for post-traumatic 
degenerative joint disease of the right knee is denied.





	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


